Allowable Subject Matter
Claims 1, 3-22 and 24-32 are allowed.
	Examiner agrees with applicant that prior art fails to disclose now amended independent claims. More specifically prior art fails to disclose: wherein the replay control circuit is further operable for, in response to designated error conditions in the recovery sequence, based on whether an urgent refresh command is pending at the arbiter, interrupting the recovery sequence and allowing the urgent refresh command to be sent. Zhao does not disclose actions concerning refresh responsive to an error condition during the recovery sequence. These limitations in combination with the claim as a whole is patentably distinct over the prior art of record. Independent claims 1, 12 and 22 are allowable for this reason. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113